Citation Nr: 0815782	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-37 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972 and June 1975 to July 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  

In his May 2005 notice of disagreement (NOD), the veteran 
also disagreed with the non-compensable rating assigned his 
service-connected bilateral epididymitis status-post right 
epididymectomy.  However, in a September 2005 statement, 
following an August 2005 rating decision grant of 10 percent 
disabling, he withdrew his appeal with regards to that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II.  In this regard, the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The letter also advised the 
veteran what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
Finally, he was specifically told that it was his 
responsibility to support the claim with appropriate evidence 
and to submit any evidence in his possession that pertains to 
the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) 
(No.07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In July 2004, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life in his November 2005 Form 9.  
Further, during his October 2005 VA examination, the veteran 
stated that he had difficulty hearing conversations without 
his hearing aids.  The Board finds that the notice given and 
the responses provided by the veteran in his November 2005 
Form 9 and October 2005 examination specifically show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, 487 F.3d 881.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for left ear hearing loss.  As will be 
discussed below, hearing loss is rated under Diagnostic Code 
6100, 38 C.F.R. §§ 4.85, and also 4.86 for exceptional 
patterns of hearing impairment.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in August 2004 and October 2005 
and the veteran did so.  Given the nature of the veteran's 
claim and the fact that the RO scheduled him for examinations 
in connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the audiological 
examination.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, hearing loss is rated under 
Diagnostic Code 6100, 38 C.F.R. §§ 4.85 and 4.86.  The Board 
also notes that the substance and application of Diagnostic 
Code 6100 have been recently upheld as reasonable exercises 
of the Secretary's rulemaking authority.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

In the Appellant's Brief submitted by the veteran's 
representative in March 2008, it is argued that the medical 
evidence available supports the veteran's argument that his 
service connected disability is of a greater severity than 
that which he is being compensated for and that the Board 
should grant him a percentage of compensation consistent with 
his disability.  This argument shows actual knowledge on the 
part of the veteran and his representative that the veteran's 
disability is rated based on the severity of disability and 
that there are different levels of compensation commensurate 
with the severity of disability.  The essence of the 
veteran's representative's argument is that the veteran's 
disability is of such severity that he should be given a 
higher disability rating.  The Board also notes that the 
veteran was given the provisions of 38 C.F.R. § 4.85 and 4.86 
in his November 2005 statement of the case (SOC).  The Board 
finds that the error in the third element of Vazquez-Flores 
notice and also the error in not providing notice pursuant to 
Dingess/Hartman is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the fourth element, the July 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor, which could 
be submitted in support of his claim.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
increased rating for hearing loss claim.  See Pelegrini II, 
18 Vet. App. 112.  

Additionally, since the RO continued the noncompensable 
disability rating at issue here for the veteran's service-
connected hearing loss disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in August 2004 and 
October 2005 for his hearing loss.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Both VA 
examination reports address the rating criteria and are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
left ear hearing loss under 38 C.F.R.§§  4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, on the authorized 
audiological evaluation in August 2004, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
40
55
85

The veteran's average pure tone threshold was 56.25 decibels 
in his left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  The results 
of the August 2004 VA examination correspond to Level I 
hearing for both the right ear and left ear in Table VI.  
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability evaluation for the veteran's left ear hearing loss 
is accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85. 




On the authorized VA audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
60
55
75
85

The veteran's average pure tone threshold was 68.75 decibels 
in his left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  The results 
of the October 2005 VA examination correspond to Level II 
hearing for left ear and Level I for the right ear in Table 
VI.  38 C.F.R. § 4.85(f).  When those values are applied to 
Table VII, it is apparent that the currently assigned 0 
percent disability evaluation for the veteran's left ear 
hearing loss is accurate and appropriately reflects his 
hearing loss under the provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for left ear hearing loss is warranted under 38 
C.F.R. § 4.86.  At the time of the August 2004 VA 
examination, the veteran's disability did not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
veteran did not have puretone thresholds of 55 decibels or 
more at each of the frequencies of 1000, 2000, 3000 and 4000 
hertz or a puretone threshold of 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  

However, at the time of the October 2005 VA examination, the 
veteran did meet the requirements for consideration under 
38 C.F.R. § 4.86(a) only as his puretone thresholds were 55 
decibels or more at each of the frequencies of 1000, 2000, 
3000 and 4000 hertz.  The veteran's audiometric findings 
correspond to Level V hearing for the left ear in Table VIA 
and his right ear corresponds to Level I in Table VI.  
38 C.F.R. §§ 4.85(f), 4.86(a)  When those values are applied 
to Table VII, it is apparent that the currently assigned 0 
percent disability evaluation for the veteran's left ear 
hearing loss is accurate and appropriately reflects his 
hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 
4.86(a).  

Additionally, the record contains no evidence showing the 
veteran entitled to a higher rating at any point during the 
instant appeal; therefore no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for left ear hearing loss.  38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected left ear 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, the 
veteran noted in his November 2005 Form 9 that within four to 
five years he would be completely deaf in his left ear and 
his job in customer relations required him to have good 
hearing.  However, there is no competent medical evidence 
supporting the veteran's statement that he will be deaf in 
his left ear.  Further, the veteran did not indicate that 
currently his left ear hearing loss was affecting his 
employment in a way not already contemplated in his assigned 
rating.  For example, there is no indication in the record 
that the veteran is receiving any modifications or suffering 
any adverse consequences at work because of his left ear 
hearing loss.

Additionally, in a July 2004 statement and during his October 
2005 VA examination, the veteran stated that he has worn a 
hearing aid since the 1990s and he has difficulty with 
conversations without his hearing aid.  Further, in his 
November 2005 Form 9, the veteran noted that he has 
difficulty hearing in conversations when more than one person 
is talking.  However, the evidence does not demonstrate that 
his daily life was impacted in a way to warrant 
extraschedular evaluation.  Cf Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In this regard, the October 2005 VA 
examiner specifically noted that the results of the 
examination did not represent any change in the way of 
evaluating the presence or severity of hearing loss.  As 
such, none of the evidence reflects that the veteran's left 
ear hearing loss affects his daily life in an unusual or 
exceptional way.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected left ear hearing loss under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


